IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-68,246-02


EX PARTE KELLY JAMES SCHOEN, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 31078CR-B IN THE 68,246-02 DISTRICT COURT
FROM ELLIS COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of sexual assault
of a child and sentenced to six years' imprisonment. 
	The trial court's findings did not fully address all fact issues necessary to the resolution of
the claims that were raised by Applicant.  Therefore, based on the trial court's findings of fact and
conclusions of law as well as this Court's independent review of the entire record, we deny relief.
	It is so ordered on this the 13th day of May, 2009.

Filed: May 13, 2009
Do not publish